DETAILED ACTION
This Final Office Action is responsive to Applicant’s Amendment filed on 19 Mar 2021 in which claim status is: 
Amended Claims: 1, 7, 10-11, 25, 30, and 32
Canceled Claims: 3, 8, 15-21
New Claim: 33
Claims 1-2, 4-7, 9-14, and 22-33 are currently pending and under examination, of which claims 1, 11, and 25 are independent claims. No claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Objections to independent claim 11 are hereby withdrawn, as necessitated by applicant’s amendments made to the claims.
Applicant’s arguments in view of the prior art rejection dated 03/19/2021 have been fully considered, but they are not deemed persuasive. In as much as the remarks do not substantively address the secondary reference, examiner maintains rejection over the combination. 
In response to applicant's arguments against the individual reference, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In consideration of the combination Piergiovanni/Zaystev, particular attention is directed to reference Zaystev. Figure 1 is reproduced below for convenience in clarifying key functionality. 

    PNG
    media_image1.png
    193
    401
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    168
    388
    media_image2.png
    Greyscale

As noted previously, Zaystev cures deficiency of Piergiovanni. This is based on teaching that demonstrates function of neuron with filter/delay such that [P.7 Sect2.4 ¶2-3] “delays can be easily incorporated into the described model: thanks to the separability property, we can optimize the parameters for each neuron independently”. Such property of a neuron renders obviousness in view of the layered architecture with temporal filters disclosed by Piergiovanni as detailing the neuron’s function and for the cited motivation because it “not only makes it possible to perform large-scale reconstruction of the directed synaptic connectivity of neuronal circuits, but also to recover neuronal parameters, which can be used to obtain a dynamic (i.e., simulatable) model of the network under investigation” (Zaystev [P.20 ¶1]) and/or “in order to identify a set of parameters θ resulting in an optimal agreement of the selected model with the observations X” (Zaystev [P.2 ¶5]). 
Applicant argues [P. 7 of 8] regarding Piergiovanni, that “classification of a video is not a dynamic function, as it is not ‘a function that varies with time according to a discrete-time dynamical or a continuous-time dynamical system”. Examiner respectfully disagrees. Initially, the use of ‘or’ renders the system entirely without limit. In other words, what would something be if not either of discrete ‘or’ continuous? Regardless, video by its nature is dynamic as Fig 4 illustrates filters applied “at each time step” and with indexing of t-1 in function of equation 4. Additionally, this language of “dynamic” has been stricken from the claim and is therefore the argument relies on features not recited by the claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 33 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. In particular, claim 33 discloses “the function f is independent of any connection weights”. However, this depends from claim 1 which recites “computing the function f based on the determined recurrent connection weights”. The dependent claim contradicts the independent claim. Clarification is sought on how a function is “based on”, but yet “independent from”, the same element. Examiner interprets the limitation as conditional independence such that each neuron in a weighted network may be probabilistically determined separately of others.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Piergiovanni et al., “Temporal attention filters for human activity recognition in videos”, hereinafter Piergiovanni, in view of 
Zaystev et al., “Reconstruction of recurrent synaptic connectivity of thousands of neurons from simulated spiking activity”, hereinafter Zaystev.
With respect to claim 1, Piergiovanni teaches: 
A computer implemented method for implementing an artificial neural network for dynamic computing applications, the artificial neural network comprising a plurality of nodes, each node having an input and an output {Piergiovanni teaches LSTM-RNN recurrent neural networks with dynamically adjusted “temporal filters”, see [Sect3.3 - 3.1] “Recurrent neural networks with temporal filters”. Layers and nodes per Fig 1 and [P.7 ¶2] “fully-connected layer had 4096 nodes”}; the method comprising: 
specifying a dynamic function to be computed, f {Piergiovanni [P.5 Last¶] Eq (4) is dynamic function}; wherein the dynamic function is a function that varies with time according to a discrete-time dynamical system or a continuous-time dynamical system {Piergiovanni [P.6 ¶1] “differentiable” [P.4 ¶1] “model is fully differentiable” is continuous-time dynamical system}; 
defining a node response function which receives varying inputs over time at each node input and produces varying outputs over time at each node output {Piergiovanni [P.7 ¶2] “ReLU activation function” is node response function, and Fig 4 “LSTM provides the parameters for the filters at each time step” is updating or varying I/O wrt time}; 
defining at least one temporal filter associated with each node input and/or output, wherein the at least one temporal filter associated with each node input and/or output is a discrete time linear and/or a continuous time linear filter {Piergiovanni [Sect3.1] “filters are defined by Eq (2)… Let fm[i,d] be the output of mth temporal attention filter… Each fm[i,d] describes the response from the ith Gaussian filter on the dth elements of the input vectors. Then, Eq (3)… each temporal attention filter is able to capture features from the corresponding sub-interval of the provided video with different temporal resolutions”. Further, [P.6 ¶2, 7] “fully differentiable temporal attention filters” is continuous time filter with “linear transformation”}; 
using the node response function and each said temporal filter to determine recurrent connection weights between layers of nodes in the artificial neural network to match the function f {Piergiovanni [P.5 Sect3.3] “learns weights that models how previous LSTM iteration outputs (i.e., the abstraction of video information in the previous round) can lead to better temporal filters in the next iteration” teaches weight determination in a layered recurrent network using temporal filter with iterations having response/activation. Additionally, [P.5 Sect3.2] “temporal filters are designed to be differentiable similar to [2], we are able to backpropagate the errors through temporal attention filter reaching the underlying per-frame convolutional layers” is matching via backpropagation through time}; 
computing the function f based on the determined recurrent connection weights between layers of nodes in the artificial neural network {Piergiovanni [P.5 Last¶] Eq (4) based on learned recurrent weights (wi) at elemental statewise iteration (ht-1(i)) with executed experiment results provided in [Sect.4]}.
	However, Piergiovanni does not provide explicit detail with regard to matching function f at the granularity of each node response individually as coupled with filter. Zaystev cures the per-node filtering deficiency of Piergiovanni thus yielding dynamic functionality, see Zaystev [P.3] Fig 1 for recurrent neural network with linear filter and self-connection whereby [P.7 Sect2.4 ¶2-3] “delays can be easily incorporated into the described model: thanks to the separability property, we can optimize the parameters for each neuron independently” as [P.4 Sect2.2 ¶1-3] “we define the observable input signal ẋ for each neuron as the history of spikes recorded in the network up to a given point in time, including the spikes of the i-th neuron itself”. As evident from Fig 1 and the consideration of each neuron independently, the resulting functionality provides dynamic function matched with node response and delay. See also [P.8 Sect2.6.2 ¶2] “estimations for different neurons in parallel”, [P.14 Tbl.4, Fig.5] reconstructed synaptic weights, [P.20 ¶2] “continuous time”.
Both Piergiovanni and Zaystev are directed to recurrent neural network dynamics thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to combine the temporal filtering disclosed by Piergiovanni with the per-node parallelized method of Zaystev because it “not only makes it possible to perform large-scale reconstruction of the directed synaptic connectivity of neuronal circuits, but also to recover neuronal parameters, which can be used to obtain a dynamic (i.e., simulatable) model of the network under investigation” (Zaystev [P.20 ¶1]) and/or “in order to identify a set of parameters θ resulting in an optimal agreement of the selected model with the observations X” (Zaystev [P.2 ¶5]). 

With respect to claim 2, the combination of Piergiovanni and Zaystev teaches the method of claim 1, wherein 
	said node response function exhibits either spikes in a period of time or a firing rate over a period of time {Zaystev [P.11 RtCol] “average firing rate”; [P.19 ¶3] “binned spike trains”}. PHOSITA would have considered it obvious prior to the time of filing to implement node response function as firing rate disclosed by Zaystev in substitution of ReLu activation of Piergiovanni as obvious to try among finite ways to activate a neuron with reasonable expectation of success and/or so that “different gains can be accommodated” (Zaystev [P.5 ¶1]).

Claim 3 (Canceled).

With respect to claim 33, the combination of Piergiovanni and Zaystev teaches the method of claim 1, wherein 
	specification of the function f in independent of any connection weights of the artificial neural network {Zaystev teaches conditional independence for neuron activations wrt to weights/parameters of a network. This results in deterministic probability for i-th neuron. [P.3 Sect2.1 ¶1], [P.7 Sect2.4 ¶2]}.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Piergiovanni and Zaystev in view of Eliasmith et al., “A neural model of the development of expertise”, hereinafter Eliasmith.
With respect to claim 4, the combination of Piergiovanni and Zaystev teaches the method of claim 1. Eliasmith teaches wherein 
	the connection weights are determined by means of a neural compiler and further trained with either an online or offline optimization and learning methods {Eliasmith [Neural Coding ¶1] “a type of ‘neural compiler’ that calculates a connection weight”. Further, the use of “either an online or offline optimization” is non-limiting}. 
All of Piergiovanni, Zaystev, and Eliasmith are directed to dynamic neural processing thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to specify the neural simulation tool of Zaystev as a “neural compiler” disclosed Eliasmith according to known methods for determining connection weights that will “compute any given function” (Eliasmith [N.C. ¶1]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Piergiovanni and Zaystev in view of Dziugaite et al., “Neural Network Matrix Factorization”, hereinafter Dziugaite.
With respect to claim 5, the combination of Piergiovanni and Zaystev teaches the method of claim 1. Dziugaite teaches wherein 
	the connection weights are factorized, that is, a matrix of weights expressed as the product of two lower rank matrices {Dziugaite [Abstract] “matrix can be written as the product of two low-rank matrices”; [P.4 ¶1] “weight matrix”; [P.2 ¶2]}.
All of Piergiovanni, Zaystev, and Dziugaite are directed to filtering in neural networks thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to use the factorization technique of Dziugaite with the weights of Piergiovanni and Zaystev as applying a known technique to a known method to yield predictable results and/or in order to address “large but sparsely observed array data, as is typical in collaborative filtering” (Dziugaite [P.1 Sect1 ¶4]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Piergiovanni and Zaystev in view of Ocker et al., “Self-organization of microcircuits in networks of spiking neurons with plastic synapses”, hereinafter Ocker.
With respect to claim 6, the combination of Piergiovanni and Zaystev teaches the method of claim 1. Ocker teaches wherein 
	the at least one filter is an arbitrary synaptic filter {Ocker [P.17 ¶2] “synaptic filters Jij”; [P.19 ¶1] “product of the weight matrix W and the matrix of filters, K”; [P.38] Fig 9 “Plasticity of recurrent loops and feedforward chains with balanced STDP”}. 
All of Piergiovanni, Zaystev, and Ocker are directed to filtering and neural plasticity thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to specify the filtering of Piergiovanni and Zaystev as synaptic per disclosure of Ocker in order to identify “balance between potentiation and depression” because “internally generated spiking covariances play a strong role in STDP” and/or so as “to predict the evolution of network structure without fixing the statistics of individual or joint spiking activity” (Ocker [P.13 ¶3] - recurrent networks).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Piergiovanni and Zaystev in view of Ortin et al., “A Unified Framework for Reservoir Computing and Extreme Learning Machines based on a Single Time-delayed Neuron”, hereinafter Ortin.
With respect to claim 7, the combination of Piergiovanni and Zaystev teaches the method of claim 1. Ortin teaches wherein 
	the function f being computed includes a controllable pure delay, wherein the controllable pure delay is a delay whose length is the output of a specified dynamic function {Ortin [P.3] Fig 1 illustrated time-multiplexed versions of single neuron TD(ꚍ) with [P.5 ¶1] “delay signal βz(t-ꚍ)”, [P.7 ¶1-3] “delay differentiable equation (10)… tunable parameters ƴ and β” is a specified dynamic function}.
	All of Piergiovanni, Zaystev, and Ortin are directed to neural networks with temporal dynamics thus being analogous. One of ordinary skill in the art would have considered it obvious prior to the effective filing date to specify delay as disclosed by Ortin in combination with Piergiovanni and Zaystev as “It can be easily extended to any hardware implementations of a single neuron with a delay feedback line” (Ortin [P.1 Last¶]) so as to simulate virtual neurons based on time-multiplexing with tunable parameters (Ortin Fig 1, [P.7 ¶3]).

Claim 8 (Canceled).

With respect to claim 9, the combination of Piergiovanni, Zaystev, and Ortin teaches the method of claim 7, further comprising 
	a bank of controlled or non-controlled delays {Ortin [P.5 ¶6] “delayed versions” for Fig 1 “time-multiplexed versions of the single neuron with delay” suggests a bank of delays}.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Piergiovanni and Zaystev in view of Martin et al., “Artificial neural networks and multivariate statistics”, hereinafter Martin.
With respect to claim 10, the combination of Piergiovanni and Zaystev teaches the method of claim 1, wherein 
	the function f is approximated using Pade approximants in the Laplace domain to approximate the specified computed dynamic function {Martin [P.205] Fig 2 illustrated RNN “the neurons (or transmission between neurons) can be given dynamic characteristics, for example dynamic processing of the form N(s)exp(-sτd)/D(s), where N(s) and D(s) are polynomial functions in the Laplace operator s, and the time delay is represented by a Padé approximation”}.
All of Piergiovanni, Zaystev, and Martin are directed to neural network dynamics thus being analogous. One of ordinary skill in the art would have considered it obvious prior to the effective filing date to use the Padé approximation disclosed by Martin with the dynamic function of Piergiovanni so that “the function of the individual neuron is extended  to account for dynamics and dead time” (Martin [P.205 ¶1]).

Claims 11-13 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Piergiovanni and Zaystev in view of Alvarez-Icaza Rivera et al., US PG Pub No 20150324684A1, hereinafter Rivera.
With respect to claim 11, Zaystev teaches: 
	A system for pattern classification, data representation or signal processing in artificial neural networks {Zaystev [P.22 ¶3] “System… processors” uses [P.10 ¶3] “Neural Simulation Tool (Nest)” with [P.4 ¶4] “recurrent neural network” for at least data representation or signal processing as [P.3 ¶5] transformed signal} comprising: a computer processor executing computer readable instructions stored on a computer readable medium {Zaystev [P.22 ¶3] “processors… memory… RAM” executes [P.23 App] “the code that implements our connectivity reconstruction method are publicly available” where [P.9 ¶5] “model was implemented in Python”} for carrying out a method including: 
specifying a dynamic function to be computed; wherein the dynamic function is a function that varies with time according to a discrete-time dynamical system or a continuous-time dynamical system; defining a node response function which receives varying inputs over time at each node input and produces varying outputs over time at each node output; defining at least one temporal filter associated with each node input and/or output, wherein the at least one temporal filter associated with each node input and/or output is a discrete time linear and/or a continuous time linear filter; using the node response function and each said temporal filter to determine recurrent connection weights between layers of nodes in the artificial neural network to match the function f; computing the function f based on the determined recurrent connection weights between layers of nodes in the artificial neural network {Identical to claim 1, the rejection of which is incorporated herein}; 
the system comprising 
a data structure stored on the computer readable medium, and modified based on said computer processor executing said computer readable instructions {Zaystev [P.9 ¶2-3] “memory per processor… 100 TB of storage” where “matrix of vij(t) vectors of length 107 stored” i.e., [P.22 ¶3] “storing vij vectors directly in the GPU memory… storing all of the working data”}; the data structure consisting of: 
each node coupled to the layer's input and output by at least one weighted coupling {Zaystev [P.7 ¶3] “optimize the parameters for each neuron independently” with [P.7 ¶8] “synaptic weights Jij”; e.g., [P.11 ¶3] “weight matrix Jij… Jii… Ji0” is input/intermediate/output weighted coupling. Further, [P.16 ¶2] “group of neurons” is a layer which is indexed and defined [P.19 ¶1]. See also Fig 8 “incoming connections… outgoing connections”}; 
the output from each node's temporal filter is weighted by connection weights of the corresponding weighted couplings {Zaystev [P.17 Last¶] “outgoing synaptic weights”}; and, 
the weighted and filtered inputs are communicated back to each node {Zaystev Fig 1 feedback illustrated where [P.9 ¶2] “for each estimation, we generated and submitted the job scripts for every neuron and let the scheduler optimally backfill” such that [P.7 Last¶] “callback procedures that are repeatedly called in order to evaluate the objective function (2) and its gradient (12) for any given set of parameters”}. 
the output from each nonlinear component's temporal filter is weighted by the connection weights of the corresponding weighted couplings and the weighted outputs are provided to the layer's output {Zaystev [P.17 Last¶] “outgoing synaptic weights”}; 
the input to each nonlinear component's temporal filter is weighted by the connection weights of the corresponding weighted couplings and the weighted and filtered inputs are provided to the component {Zaystev [P.19 ¶2] “incoming and outgoing connection weights” emphasis incoming}.
A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to implement the system environment disclosed by Zaystev to perform the techniques taught by the combination of Zaystev and Piergiovanni as applying a known device to known techniques to yield predictable results and/or because “The biggest advantage of this scheme lies in its ease of implementation” (Zaystev [P.8 ¶7]).
However, Zaystev does not prima facie disclose vectors of input and output layer which is disclosed by Rivera:
at least one input layer defining a vector of one or more dimensions, as well as zero or more intermediate layers coupled via a plurality of weight matrices to at least one of the input, other an intermediate, or an output layers {Rivera [0080] “in Fig 8, a first layer 235 receives system-level inputs of a system input vector… second layer… last layer… Each layer 235 may operate in a recurrent manner, a feedforward manner, or a hybrid” teaches an input layer defining a vector, i.e., input vector associated with layer. Further, [0079] “synaptic weight matrix S… Each neural computation matrix is composed by concatenating submatrices/subvectors from different layers” is layer coupling via weight matrix}; 
the at least one output layer generating a vector representation of data presented at the at least one input layer or computing a function of the data presented at the at least one input layer {Rivera [0080] “last layer 235 receives system-level inputs of a system input vector Ztk-1 and provides system-level outputs of a system output vector”}; 
wherein each of the input and output layers comprises a plurality of nodes {Rivera [0024] “Fig 1 illustrates… plurality of electronic neurons” whereby [0080] “Each layer 235 comprises a corresponding permutation unit 210, a corresponding neural computation unit 220, and a corresponding delay unit 220”}; 3Application No.: 15/243,223ELA Nol Attorney Docket No.: 2016-00453
each node having at least one temporal filter on its input and/or output {Rivera [0020] “maps each neuronal output generated by the neuronal computation unit as either an axonal input to the delay unit or an external output from the system” wherein delay is a temporal filter}; 
each of the input and output layer comprises a plurality of nonlinear components, wherein each nonlinear component has zero or more temporal filters on its input and zero or more temporal filters on its output, with one or more filters associated with each component {Rivera [0056] “neural computation unit 220 performs… and non-linear functions” is nonlinear component illustrated as a plurality in Fig 8 within elements 235, i.e., [0080] “each layer 235” with associated delay 230 (temporal filter)}, and 
the component coupled to the layer's input and output by at least one weighted coupling {Rivera [0079] “synaptic weight matrix S… Each neural computation matrix is composed by concatenating submatrices/subvectors from different layers” is layer coupling via weight matrix”}; 
	All of Piergiovanni, Zaystev, and Rivera are directed to neural computation with temporal dynamics thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to evaluate layers from vectorial I/O in a weighted nodal network as disclosed by Rivera in combination with Piergiovanni and Zaystev in order to isolate permutative delayed neural computation for external I/O as illustrated in Fig 4 (Rivera) and/or such that “each subvector corresponds to a specific time delay” (Rivera [0101]). Zaystev supports the combination as “delays can be easily incorporated into the described model: thanks to the separability property” (Zaystev [P.7 ¶3]) and “which works by sampling from an inhomogoneous Poisson process” (Zaystev [P.3 ¶5]).

With respect to claim 12, the combination of Piergiovanni, Zaystev, and Rivera teaches the system of claim 11, further comprising 
	at least one intermediate layer coupled via weight matrices to the at least one input layer and to the at least one output layer {Rivera [0080] “second layer 235” is intermediate between “first layer” and “last layer”. Further [0082] “permutation matrix PNM implemented by a permutation unit 210 of the second layer 235” is weight matrix coupling}.

With respect to claim 13, the combination of Piergiovanni, Zaystev, and Rivera teaches the system of claim 12, wherein  
	the at least one intermediate layer comprises a first intermediate layer is coupled via weight matrices to the at least one input layer, at least one second intermediate layer coupled via weight matrices to the first intermediate layer, and at least one third intermediate layer coupled via weight matrices to the at least one output layer {Rivera [0083] “concatenating multiple submatrices/ subvectors from different layers… each neural computation matrix implemented by each computation unit 220 of each layer” suggests per limitation. See for example [0095-96] “synaptic weight matrix S for a computing system is an Nx x Nn block diagonal matrix comprising multiple block diagonal submatrices Ssub positioned along a diagonal 450 of the synaptic weight matrix S. Each submatrix Ssub is implemented using a corresponding core circuit”}.

Claims 15-21 (Canceled).

With respect to claim 22, the combination of Piergiovanni, Zaystev, and Rivera teaches the system of claim 11, wherein  
	the input is a scalar or a multi-dimensional vector {Rivera [0058] Table 1 details input vector according to matrix dimension. See also Piergiovanni [P.4 ¶1-2] “D-dimensional vector” or Zaystev [P.3 ¶4] “N-dimensional spike train”}.

With respect to claim 23, the combination of Piergiovanni, Zaystev, and Rivera teaches the system of claim 11, wherein  
	the computer readable instructions are implemented in software or in hardware {Non-limiting. Zaystev [P.8 ¶5] “multicore CPUs… simultaneously executed hardware threads”; [P.23 App] “code”}.

With respect to claim 24, the combination of Piergiovanni, Zaystev, and Rivera teaches the system of claim 23, wherein 
	hardware is selected from the group consisting of neuromorphic hardware, digital hardware, analog hardware and combinations thereof {Rivera [0002] “neuromorphic hardware”, [0021-24] “digital hardware, analog hardware, or a combination… neuromorphic and synaptronic architecture comprising circuitry”}.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Piergiovanni, Zaystev, and Rivera in view of Eliasmith.
Claim 14 is rejected for the same rationale as claim 4.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Piergiovanni and Zaystev in view of Doufana, Mohamed, “Neural Network Approach for Linearization by Adaptive Predistortion of Amplifiers RF Power”, hereinafter Doufana.
With respect to claim 25, the combination of Piergiovanni and Zaystev teaches: 
	The rejection of claim 1 is incorporated herein.
	Examiner notes the difference between independent claims 1 and 25 is the substitution of recurrent arrangement for that of feedforward. Remarks dated 02/18/2020 [Page 8] are noted in support of this.
	Doufana discloses [P.23] “feedforward” illustrated neural net forward propagation [P.37] Fig 2.5 and [P.56] Fig 2.13 which [P.39 ¶2] “performs weights updating after the presentation of each sample of the learning set, the forward and the backward computations are performed at each learning sample and the weights and biases are adjusted” i.e., [P.38] “connection weight”. In addition, note “activation function” of [P.39,43] and [P.32-33] “linear time-invariant dynamic LTI filter that is based on a finite impulse response (FIR) filter. This filter is used to provide an output signal depending on the input signal variation in time”. One of ordinary skill in the art would have considered it obvious prior to the effective filing date to perform simple substitution of recurrent arrangement for feedforward while “determining the direction of search in the weight space for the corresponding synaptic weight” (Doufana [P.41]) and because feedforward is less complex than a recurrent architecture, being obvious to try from among a finite number of ways to organize neural architecture with reasonable expectation of success.

Claim 26 is rejected for the same rationale as claim 2.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Piergiovanni, Zaystev, and Doufana in view of Eliasmith.
Claim 27 is rejected for the same rationale as claim 4.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Piergiovanni, Zaystev, and Doufana in view of Dziugaite.
Claim 28 is rejected for the same rationale as claim 5.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Piergiovanni, Zaystev, and Doufana in view of Ocker.
Claim 29 is rejected for the same rationale as claim 6.

Claim 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Piergiovanni, Zaystev, and Doufana in view of Ortin.
Claim 30 is rejected for the same rationale as claim 7.
Claim 31 is rejected for the same rationale as claim 9.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Piergiovanni, Zaystev, and Doufana in view of Martin.
Claim 32 is rejected for the same rationale as claim 10. 









The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Chien et al., “Bayesian Recurrent Neural Network for Language Modeling” discloses BPTT backprop through time with RNN having regularized error for each neuron and 2nd order modeling.

    PNG
    media_image3.png
    366
    408
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    379
    383
    media_image4.png
    Greyscale

Rao et al., US Patent 10,162,378B1 HRL discloses Fig 4: 

    PNG
    media_image5.png
    59
    274
    media_image5.png
    Greyscale

Dasgupta, Sakyasingha, “Temporal information processing and memory guided behaviors with recurrent neural networks” discloses time delays for modulated heterosynaptic plasticity.

    PNG
    media_image6.png
    387
    785
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    153
    302
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    489
    707
    media_image8.png
    Greyscale

Merrienboer et al., “Blocks and Fuel: Frameworks for deep learning” co-author Bengio discloses tools pertinent to state of art prior to filing.
Mikolov et al., “Learning Longer Memory in Recurrent Neural Networks” FAIR discloses constrained self-recurrent matrices.
Gruslys et al., “Memory-Efficient Backpropagation Through Time” Deepmind BTTT.
Chen et al., “Model Metric Co-Learning for Time Series Classification” Fig 2.
Yao et al., “Describing Videos by Exploiting Temporal Structure” disclosure by Montreal collaborative research group widely cited with RNN-LSTM and temporal structures.
Zalay, Osbert, “Cognitive Rhythm Generators for Modelling and Modulation of Neuronal Electrical Activity” discloses [P.79] “linear time-invariant filter bank (dynamic linearity)”.
Bekolay et al., “Nengo: a Python tool for building large-scale functional brain models” applicant’s disclosure previously made of record.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935.  The examiner can normally be reached on M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124